            Case 1:17-cv-01726-YK Document 110 Filed 11/04/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELLEN GERHART, et al.,                          :
    Plaintiffs                                  :       No. 1:17-cv-01726
                                                :
                v.                              :       (Judge Kane)
                                                :
ENERGY TRANSFER                                 :
PARTNERS, L.P., et al,                          :
    Defendants                                  :
                                                :
                                                :
                v.                              :
                                                :
ELLEN GERHART,                                  :
    Counterclaim Defendant                      :

                                            ORDER

       AND NOW, on this 4th day of November 2020, upon consideration of Counterclaim

Defendant Ellen Gerhart (“Gerhart”)’s motions to dismiss (Doc. Nos. 93, 104), and in

accordance with the Memorandum entered concurrently with this Order, IT IS ORDERED

THAT:

       1.       Gerhart’s motion to dismiss (Doc. No. 104) Counterclaimants’ amended
                counterclaims (Doc. No. 101) is GRANTED IN PART and DENIED IN PART
                as follows:

                a. Gerhart’s motion to dismiss (Doc. No. 104) is DENIED as to Count I of the
                   amended counterclaims (Doc. No. 101), asserting a claim for trespass;

                b. Gerhart’s motion to dismiss (Doc. No. 104) is GRANTED as to Counts II, III,
                   and IV of the amended counterclaims (Doc. No. 101), and these claims are
                   DISMISSED WITH PREJUDICE.

       2.       Gerhart’s motion to dismiss (Doc. No. 93) Counterclaimants’ initial
                counterclaims (Doc. No. 92) is DENIED as moot; and
     Case 1:17-cv-01726-YK Document 110 Filed 11/04/20 Page 2 of 2




3.       Gerhart is directed to file an answer to the remaining counterclaim within fourteen
         (14) days of the date of this Order.


                                                      s/ Yvette Kane
                                                      Yvette Kane, District Judge
                                                      United States District Court
                                                      Middle District of Pennsylvania




                                          2
